Citation Nr: 1448279	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an umbilical hernia.

6.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This case was previously before the Board of Veterans' Appeals (Board) in April 2014 and remanded for further development of the evidence.  

Additional development is warranted with respect to the issues of entitlement to service connection for a psychiatric disorder, a back disorder and a bilateral knee disorder.  Those issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic, identifiable left shoulder disorder, diagnosed primarily as degenerative joint disease, was first manifested many years after the Veteran's service, and the preponderance of the evidence is against a finding that it is related to service.  

2.  Hypertension was first manifested many years after the Veteran's service, and the preponderance of the evidence is against a finding that it is related to service.  

3.  An umbilical hernia was noted at the time of the Veteran's entry into the service.

4.  The Veteran's pre-existing umbilical hernia did not increase in severity during service.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder is not the result of disease or injury incurred in or aggravated by service, nor may degenerative joint disease be presumed to  have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3,159, 3.303, 3.307, 3.309 (2013). 

2.  Hypertension is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to  have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3,159, 3.303, 3.307, 3.309 (2013). 

3.  A pre-existing umbilical hernia was not aggravated by disease or injury during service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304(b); 3.306(a) (2013).


VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection a left shoulder disorder, a low back disorder, a bilateral knee disorder; hypertension, and aggravation of a pre-existing  umbilical hernia.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2009, the VA received the Veteran's claims.  During the course of the appeal, the VA notified the Veteran of the criteria for service connection, as well as that for rating service-connected disabilities and assigning effective dates, should service connection be granted.  The VA also notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and of the evidence the VA would attempt to obtain.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records and reports reflecting his VA treatment from April 2001 through December 2011; his Social Security Records; and the transcript of his September 2013 video conference with the undersigned Veterans Law Judge.  

In November 2011 and in March and September 2012, the VA examined the Veteran as to his left shoulder disorder, hypertension, and umbilical hernia. The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In developing the record, the RO made multiple attempts to obtain copies of the Veteran's claimed medical treatment at the VA Medical Center in Loma Linda, California.  However, those efforts met with negative results and there is no reason to believe that further efforts to obtain such evidence would be any more productive.  In September 2011, the RO informed the Veteran that all efforts to obtain his treatment records from Loma Linda VA Healthcare System for the period January 1 1970 to December 31 1973 had been exhausted.  In response, the Veteran asked the VA to continue with claims process as soon as possible.  

Further development to obtain the Veteran's records regarding his treatment at the Loma Linda VAMC would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In September 2013, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there is no prejudice to the Veteran's claim as a result of the conduct of that video conference.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

Initially, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as arthritis and hypertension, service connection may be presumed when such disabilities are shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


The Left Shoulder

The Veteran's service treatment records are negative for any complaints or clinical findings of a left shoulder disorder, diagnosed primarily as degenerative joint disease and first manifested during VA outpatient treatment in April 2009.  That was many years after the Veteran's separation from the service, and there is no competent, probative evidence that a left shoulder disorder is related to service.  

Absent findings of a chronic, identifiable psychiatric disorder for many years after service, and absent competent evidence of a nexus between the Veteran's current left shoulder disorder and service, he does not meet the criteria for service connection.  Accordingly, service connection for that disorder is not warranted, and the appeal is denied.  

Hypertension

The Veteran's service treatment records are negative for any complaints or clinical findings of hypertension.  The evidence on file shows that the disorder was not manifested until  2002, many years after his separation from the service.  

In February 2002, the Veteran demonstrated a blood pressure reading of 169/93, and in November 2002, it was noted that he had a long history of hypertension.  The Veteran alleges that stresses from military service caused the disorder, but he is not medically competent to render such and opinion. Despite such history, there is no competent, probative evidence of a relationship to the Veteran's service.  

Absent findings of hypertension for many years after service, and absent competent evidence of a nexus between the Veteran's current hypertension and service, he does not meet the criteria for service connection.  Accordingly, service connection for hypertension is not warranted, and the appeal is denied.  

The Umbilical Hernia

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

When, as in this case, a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder." Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  The Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary of the VA to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the VA must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.

During his November 1967 service entrance examination, it was noted that the Veteran had a small, easily reducible, asymptomatic umbilical hernia.  A surgical consultation revealed he would be ready for active duty 6 weeks after corrective surgery.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his hernia, he must demonstrate an increase in disability during service.  Such a demonstration would, in turn, serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet. App. at 235 n. 6.  

In March 1968, the Veteran underwent hernia surgery with good results.  The usual residuals of surgery in service, having the effect of ameliorating disease or other conditions incurred before enlistment, is not considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b).  

Several days later, the Veteran reported pain after playing football. During a follow-up evaluation 10 days later, he reported that his pain had lessened; and on examination, the hernia repair was found to be firm.  In September 1968, there was a small amount of induration at the previous hernia site, and the examiner suspected a recurrence.  However, the Veteran served his remaining year and a half of active duty without any complaints or clinical findings of a hernia or the residuals of the March 1968 surgery.  There was no evidence of any increase in disability due to that disorder; and during his November 1969 service separation examination, his abdomen and viscera (including tests for a hernia) were found to be normal.  

Since service, the Veteran's extensive treatment records have remained negative for any complaints or clinical findings of an umbilical hernia or for any surgical residuals.  Absent such evidence, the Veteran has not met his burden to demonstrate an increase in the pathology underlying the preserve umbilical hernia.  He does not meet the criteria for service connection for that disorder on the basis of aggravation; and, therefore, service connection for an umbilical hernia is denied.  

Additional Considerations

The Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for a left shoulder disorder.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for an umbilical hernia is denied.


REMAND

The issues of entitlement to service connection for a back disorder, a bilateral knee disorder and a psychiatric disorder are remanded to the agency of original jurisdiction for the following actions:

1.  The AOJ must ask the Veteran to report his dates of back and knee treatment at the Charlton Methodist Hospital.  In particular, he must be asked to report the dates of his back and knee surgery.  

Then, the AOJ must request the Veteran's treatment records directly from the Charlton Methodist Hospital.  Such records should include, but are not limited to, reports of outpatient treatment, discharge summaries, consultation reports, reports of surgery, pathology reports, X-ray reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  Also request that the Veteran provide any such records she may have in her possession.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

2.  When the actions in Part 1 have been completed, undertake any other indicated development, such as scheduling any necessary VA examinations.  Then readjudicate the issues of entitlement to service connection for a back disorder, a bilateral knee disorder AND, IF IT IS FOUND THAT THESE DISORDERS ARE SUBJECT TO SERVICE CONNECTION, DETERMINE IF THE VETERAN HAS A DEPRESSIVE DISORDER CAUSED BY ANY SERVICE-CONNECTED DISORDER.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

PLEASE NOTE:  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


